Exhibit 10.6

 

LOGO [g152832g00i36.jpg]

VIA HAND DELIVERY

February 26, 2016

Jaye Viner, M.D.

[Address 1]

[Address 2]

Dear Jaye:

In connection with the termination of your employment with Curis, Inc. (the
“Company”), the Company and you have agreed that you will remain employed with
the Company through February 26, 2016. You are eligible to receive (i) a payment
under the Company’s 2015 short-term incentive plan as described in paragraph 2
below and (ii) the severance benefits described in paragraph 3 below if you sign
and return this letter agreement to me no earlier than the Termination Date and
no later than 60 days following your Termination Date and it becomes binding
between you and the Company on the eighth day following execution. By signing
and returning this letter agreement and not revoking your acceptance, you will
be entering into a binding agreement with the Company and will be agreeing to
the terms and conditions set forth in the numbered paragraphs below, including
the release of claims set forth in paragraph 4. Therefore, you are advised to
consult with an attorney before signing this letter agreement and the Company is
providing you with sixty (60) days from your Termination Date to do so pursuant
to the terms of your At-Will Employment Agreement dated August 28, 2013
(“At-Will Employment Agreement”). If you sign this letter agreement, you may
change your mind and revoke your agreement during the seven (7) day period after
you have signed it by notifying me in writing. If you do not so revoke, this
letter agreement will become a binding agreement between you and the Company
upon the expiration of the seven (7) day period.

If you choose not to sign and return this letter agreement by 60 days following
your actual Termination Date or if you timely revoke your acceptance in writing,
you shall not receive the severance benefits from the Company described herein.
You will, however, receive payment on your Termination Date, as defined below,
for your final wages, any unused vacation time accrued through the Termination
Date, and the payment under the Company’s 2015 short-term incentive plan
described in paragraph 2. You may also, if eligible, elect to continue receiving
group medical insurance pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et
seq. Please consult the COBRA materials to be provided by the Company under
separate cover for details regarding these benefits. Further, pursuant to the
option agreements evidencing the awards under the Amended and Restated 2010
Stock Incentive Plan, you have up to ninety (90) days after your Termination
Date to exercise any vested stock option rights you may have as provided for by
the Plan. All other unvested options will be cancelled on your Termination Date.



--------------------------------------------------------------------------------

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this letter agreement and do not revoke it
in writing within the seven (7) day period.

1. Termination Date – Your expected effective date of termination from the
Company will be February 26, 2016, although this date can be changed by either
you or the Company upon mutual agreement (the “Termination Date”). The
Termination Date will therefore be your actual final day of employment at the
Company. As of the Termination Date, all salary payments from the Company will
cease and any benefits you had as of the Termination Date under Company-provided
benefit plans, programs, or practices will terminate, except as required by
federal or state law.

2. Bonus Payments – The Company has made a payment to you under the 2015
short-term incentive plan in an amount equal to 47% of your target bonus amount,
which is equal to $69,468, less all applicable taxes and withholdings. In
recognition of your contributions to Curis during this transition period, the
Company will also make a payment to you in an amount equal to $30,532, less all
applicable taxes and withholdings. The Company will make this payment on or
before your last day of employment with the Company, which is agreed to be
February 26, 2016.

3. Description of Severance Benefits – If you timely sign and return this letter
agreement by 60 days following your actual Termination Date and do not revoke
your acceptance thereafter, the Company will provide you with the following
severance benefits (the “severance benefits”):

a. Severance Pay. The Company will pay to you $211,150, less all applicable
taxes and withholdings, as severance pay (an amount equivalent to one-half
(1/2) of your current annual base salary). This severance pay will be paid in
installments in accordance with the Company’s normal payroll practices, but in
no event shall payment begin earlier than the eighth (8th) day after your
execution and timely return of this letter agreement.

b. COBRA Benefits. Should you timely elect and be eligible to continue receiving
group medical insurance pursuant to the “COBRA” law, the Company will, for six
(6) months following your Termination Date, continue to pay the share of the
premium for such coverage that is paid by the Company for active and
similarly-situated employees who receive the same type of coverage. The
remaining balance of any premium costs shall be paid by you on a monthly basis
for as long as, and to the extent that, you remain eligible for COBRA
continuation. You should consult the COBRA materials to be provided by the
Company under separate cover for details regarding these benefits.

 

2



--------------------------------------------------------------------------------

By entering into this letter agreement, you specifically agree and acknowledge
that by offering you the severance benefits, the Company has fulfilled all of
its obligations to you under the At-Will Employment Agreement. You acknowledge
the payments and benefits set forth in this letter agreement, together with
payments and benefits previously provided to you by Curis, are the only payments
and benefits you will receive in connection with your employment and
termination. You further agree and acknowledge that you would otherwise not have
been entitled to payments and benefits set forth in this paragraph in the
absence of this letter agreement.

4. Release – In consideration of the severance benefits described above, which
you acknowledge you would not otherwise be entitled to receive, you hereby
fully, forever, irrevocably and unconditionally release, remise and discharge
the Company, its affiliates, subsidiaries, parent companies, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that you ever had or now have against any or all of the Released
Parties, including, but not limited to, any and all claims arising out of or
relating to your employment with and/or separation from the Company, including,
but not limited to, all claims under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e et seq., the Americans With Disabilities Act of 1990, 42
U.S.C. § 12101 et seq., the Age Discrimination in Employment Act, 29 U.S.C. §
621 et seq., the Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. §
2000ff et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et
seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order
11246, Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et
seq., and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C. § 1001 et seq., all as amended; all claims arising out of the
Massachusetts Fair Employment Practices Act., Mass. Gen. Laws ch. 151B, § 1 et
seq., the Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and
11I, the Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102 and
Mass. Gen. Laws ch. 214, § 1C, the Massachusetts Labor and Industries Act, Mass.
Gen. Laws ch. 149, § 1 et seq., the Massachusetts Wage Act, Mass. Gen. Laws ch.
149 § 148 et seq., Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of privacy
law), the Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, § 105D,
and the Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, §
52D, all as amended; all common law claims including, but not limited to,
actions in defamation, intentional infliction of emotional distress,
misrepresentation, fraud, wrongful discharge, and breach of contract (including,
without limitation, all claims arising out of or related to your At-Will
Employment Agreement; all claims to any non-vested ownership interest in the
Company, contractual or otherwise; and any claim or damage arising out of your
employment with and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this letter agreement (a)

 

3



--------------------------------------------------------------------------------

limits any rights you may have to indemnification pursuant to Section 13 of the
At-Will Employment Agreement (which is the only section of the At-Will
Employment Agreement that remains in force and effect) or otherwise; or
(b) prevents you from filing a charge with, cooperating with, or participating
in any proceeding before the U.S. Equal Employment Opportunity Commission
(“EEOC”) or a state fair employment practices agency (except that you
acknowledge that you may not recover any monetary benefits in connection with
any such claim, charge or proceeding brought against any of the Released
Parties, regardless of who filed or initiated any such complaint or charge).
Additionally, for the avoidance of doubt, nothing in this agreement shall
prohibit you from communicating with a government agency, regulator or legal
authority concerning any possible violations of federal or state law or
regulation. You, however, are not authorized to share communications covered and
protected from disclosure by the corporation’s attorney-client privilege.

5. Continuing Obligations – You acknowledge and reaffirm your obligation to keep
confidential and not to disclose any and all non-public information concerning
the Company that you acquired during the course of your employment with the
Company, including, but not limited to, any non-public information concerning
the Company’s business affairs, business prospects, and financial condition. You
further acknowledge and reaffirm your obligations set forth in the Invention,
Non-Disclosure and Non-Competition Agreement (the “Non-Competition Agreement”)
you executed on August 28, 2013 for the benefit of the Company, which
Non-Competition Agreement remains in full force and effect, and is attached
hereto as “Exhibit A”.

6. Non-Disparagement – You understand and agree that as a condition of your
receipt of the severance benefits herein described, you shall not make any
false, disparaging or derogatory statements to any person or entity, including
any media outlet, regarding the Company or any of its directors, officers,
employees, agents or representatives or about the Company’s business affairs or
financial condition. You agree, to the extent permitted by law, that you will
not, at any time after the date hereof, make any remarks or comments, orally or
in writing, to customers, potential customers, partners, suppliers, employees,
managers, supervisors, or others, which reasonably could be construed to be
derogatory or disparaging to Curis or any of its parent corporations, divisions,
subsidiaries, affiliates, shareholders, officers, directors, employees,
managers, supervisors, attorneys or agents, or which could reasonably be
anticipated to be damaging or injurious to Curis’s reputation or good will or to
the reputation or good will of any person associated with Curis. Notwithstanding
the above, the non-disparagement obligation shall not prohibit you from
testifying truthfully in any legal proceeding.

7. Continued Assistance –You agree that after the Termination Date you will
provide all reasonable cooperation to the Company, including but not limited to,
assisting the Company in transitioning your job duties, assisting the Company in
defending against and/or prosecuting any litigation or threatened litigation,
and performing any other tasks as reasonably requested by the Company.

8. Return of Company Property – You confirm that you have returned (or not later
than the Termination Date you will return) to the Company all keys, files,
records (and

 

4



--------------------------------------------------------------------------------

copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones, pagers,
etc.), Company identification, and any other Company-owned property in your
possession or control and have left intact all electronic Company documents,
including but not limited to those that you developed or helped to develop
during your employment. You further confirm that you have cancelled all accounts
for your benefit, if any, in the Company’s name, including but not limited to,
credit cards, telephone charge cards, cellular phone and/or pager accounts, and
computer accounts.

9. Business Expenses and Final Compensation – You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you. You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company, including
payment for all wages, bonuses, and accrued, unused vacation time, and that no
other compensation is owed to you except as provided herein. You further
acknowledge that you are unaware of any facts that would support a claim against
any of the Released Parties for violation of the Fair Labor Standards Act. You
further acknowledge that you have been granted by Curis all requested paid
and/or unpaid leave to which you may have been entitled.

10. Amendment and Waiver – This letter agreement shall be binding upon the
parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto. This letter agreement is binding upon and
shall inure to the benefit of the parties and their respective agents, assigns,
heirs, executors, successors and administrators. No delay or omission by the
Company in exercising any right under this letter agreement shall operate as a
waiver of that or any other right. A waiver or consent given by the Company on
any one occasion shall be effective only in that instance and shall not be
construed as a bar to or waiver of any right on any other occasion.

11. Validity – Should any provision of this letter agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this letter agreement. In the event the Release provision of
this letter agreement is found to be invalid, illegal, and/or unenforceable, you
agree to provide Curis with a full and General Release that is not invalid,
illegal and/or unenforceable, without payment of additional consideration.

12. Confidentiality – To the extent permitted by law, you understand and agree
that as a condition of your receipt of the severance benefits herein described,
the terms and contents of this letter agreement, and the contents of the
negotiations and discussions resulting in this letter agreement, shall be
maintained as confidential by you and your agents and representatives (such term
shall include your immediate family members, attorneys and financial advisors)
and shall not be disclosed except as otherwise agreed to in writing by the
Company.

 

5



--------------------------------------------------------------------------------

13. Nature of Agreement – You understand and agree that this letter agreement is
a severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

14. Acknowledgments –You acknowledge that you have been given sixty (60) days to
consider this letter agreement, and that the Company is hereby advising you to
consult with an attorney of your own choosing prior to signing this letter
agreement. You understand that you may revoke this letter agreement for a period
of seven (7) days after you sign this letter agreement by notifying me in
writing, and the letter agreement shall not be effective or enforceable until
the expiration of this seven (7) day revocation period. In the event that you
execute this letter agreement in less than sixty (60) days after the date it was
delivered to you, you acknowledge that such decision is entirely voluntary and
with full knowledge that you had the opportunity to consider this letter
agreement for the entire sixty (60) day period and that you are waiving your
right to consider this agreement for the entire sixty (60) day period.

15. Voluntary Assent – You affirm that no other promises or agreements of any
kind have been made to or with you by any person or entity whatsoever to cause
you to sign this letter agreement, and that you fully understand the meaning and
intent of this letter agreement. You state and represent that you have had an
opportunity to fully discuss and review the terms of this letter agreement with
an attorney. You further state and represent that you have carefully read this
letter agreement, understand the contents herein, freely and voluntarily assent
to all of the terms and conditions hereof, and sign your name of your own free
act.

16. Applicable Law – This letter agreement shall be interpreted and construed by
the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions. You hereby irrevocably submit to and acknowledge and recognize
the jurisdiction of the courts of the Commonwealth of Massachusetts or if
appropriate, a federal court located in the Commonwealth of Massachusetts (which
courts, for purposes of this letter agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this letter agreement or the subject matter hereof.

17. Entire Agreement – This letter agreement and any attachments hereto contains
and constitutes the entire understanding and agreement between the parties
hereto with respect to your severance benefits and the settlement of claims
against the Company and cancels all previous oral and written negotiations,
agreements, and commitments in connection therewith. Nothing in this paragraph,
however, shall modify, cancel or supersede your obligations set forth in
paragraph 4 above.

18. Tax Acknowledgement – In connection with the severance benefits provided to
you pursuant to this letter agreement, the Company shall withhold and remit to
the tax authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such severance benefits
under applicable law. You acknowledge that you are not relying upon the advice
or representation of the Company with respect to the tax treatment of any of the
severance benefits set forth in paragraph 2 of this letter agreement.

 

6



--------------------------------------------------------------------------------

19. Company Affiliation – You agree that, following the Termination Date, you
will not hold yourself out as an officer, employee, or otherwise as a
representative of the Company, and you agree to update any directory information
that indicates you are currently affiliated with the Company. Without limiting
the foregoing, you confirm that, within five (5) days of the Termination Date,
you will update any and all social media accounts (including, without
limitation, LinkedIn, Facebook, Twitter and Four Square) to reflect that you are
no longer employed with the Company.

If you have any questions about the matters covered in this letter agreement,
please call me.

 

Very truly yours, By:   /s/ Ali Fattaey  

Ali Fattaey, Ph.D.

President and Chief Executive Officer

I hereby agree to the terms and conditions set forth above. I have been given
sixty (60) days to consider this letter agreement, and I have chosen to execute
this on the date below. I intend that this letter agreement will become a
binding agreement between me and the Company if I do not revoke my acceptance in
seven (7) days.

 

/s/ Jaye Viner

    

March 31, 2016

Jaye Viner, M.D.      Date

 

7



--------------------------------------------------------------------------------

Exhibit A

Invention, Non-Disclosure and Non-Competition Agreement

 

8